     Case 2:19-cv-07057-FMO-SS Document 11 Filed 10/06/20 Page 1 of 1 Page ID #:162




1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    ANN ZHAI,                                  )   Case No. CV 19-7057 FMO (SSx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    BRIDGESTONE FIRESTONE                      )
      AMERICAS INC., et al.,                     )
15                                               )
                          Defendants.            )
16                                               )
                                                 )
17

18          Pursuant to the Court’s Order Dismissing Action Without Prejudice, IT IS ADJUDGED

19    THAT the above-captioned action is dismissed without prejudice.

20    Dated this 6th day of October, 2020.

21

22                                                                     /s/
                                                                Fernando M. Olguin
23                                                           United States District Judge

24

25

26

27

28
